Citation Nr: 0434348	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  97-23 859	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse






ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss.

This case was most recently before the Board in October 2003.  
After adjudicating another issue then pending on appeal ,the 
Board remanded the claim to the RO for further development 
and adjudicative action.

In August 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

As noted below, the veteran reports having missed a scheduled 
VA audiology examination due to hospital treatment for his 
service-connected coronary artery disease.  The inferred 
issues of entitlement to an increased evaluation for the 
service-connected coronary artery disease currently rated as 
30 percent disabling, to included entitlement to temporary 
total evaluations based on inpatient care for more than 21 
days and/or convalescence pursuant to the criteria of 
38 C.F.R. §§ 4.29, 4.30 (2004) are referred to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in July 2001 and April 
2004.

The arguments of the veteran and his representative are that 
he suffers from bilateral hearing loss.  Specifically, he 
contends that he was exposed to acoustic trauma, to include 
noise from firefights and mortar rounds, during his Vietnam 
service.  

Service personnel records show that he was a Light Weapons 
Infantryman during his active military service.  Among his 
decorations are the Combat Infantryman Badge, Purple Heart, 
and Vietnam Service Medal with two Bronze Service Stars.  
Service connection has been granted for disabilities 
including post-traumatic stress disorder and a shrapnel wound 
of the right shoulder.


As noted in the Introduction, the veteran's claim was most 
recently before the Board in October 2003.  At that time, the 
Board remanded the veteran's claim for a VA medical 
examination for the purpose of ascertaining the etiology of 
any bilateral hearing loss.  An examination was scheduled for 
May 24, 2004.  The veteran failed to report.  

In a September 2004 statement, the veteran revealed that he 
was unable to attend the May 2004 examination because he was 
hospitalized for treatment of his service-connected coronary 
artery disease, chronic angina, status post coronary artery 
bypass graft and myocardial infarction.  The veteran has 
requested that his VA examination be rescheduled.  

An April 1996 private audiological report suggests that the 
veteran has bilateral hearing loss.  Competent medical 
opinion as to the etiology of the veteran's hearing loss is 
necessary and such must be obtained by VA with an 
audiological examination.  Therefore, in order to satisfy the 
duty to assist, the veteran's claim must be remanded for a 
nexus opinion. 38 U.S.C.A. § 5103A.  

A comprehensive review should be undertaken with an 
opportunity for the veteran and his representative to submit 
additional evidence in support of the claim on appeal.  The 
Board observes that additional due process requirements may 
be applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Accordingly, the case is remanded to the VBA AMC 
for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral hearing loss 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Regardless of the veteran's response, if 
applicable, the VBA AMC should obtain all 
outstanding VA treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  VBA AMC should arrange for VA 
audiological examination of the veteran 
by an audiologist or other available 
appropriate medical specialist including 
on a fee basis, if necessary, for the 
purpose of ascertaining the etiology of 
any current bilateral hearing loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
hearing loss in either ear found on 
examination is secondary to the noisy 
combat environment to which the veteran 
was exposed in service, or if preexisting 
service, was aggravated thereby?

Is it at least as likely as not that any 
hearing loss in either ear found on 
examination is due to service and post 
service noisy environments?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for bilateral 
hearing loss and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


